                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                           DOC #: _________________
                                                                   DATE FILED: 2/20/2020
               -against-
                                                                          19 Cr. 391-5 (AT)
WILKIN DE LOS SANTOS,
                                                                              ORDER
                          Defendant.
ANALISA TORRES, District Judge:

       At the conference held on February 20, 2020, the Court adjourned trial in this matter
from March 9, 2020, to June 1, 2020. Accordingly, the deadlines for pretrial filings set out in
the Court’s February 12, 2020 Order, ECF No. 76, are ADJOURNED sine die. It is further
ORDERED that:

   1. The parties shall file any motions in limine by May 1, 2020. The parties shall file any
      opposition to any motions in limine by May 8, 2020.

   2. The parties shall submit joint proposed voir dire questions, requests to charge, and
      verdict forms by May 1, 2020. For any proposed voir dire question, request to charge, or
      section of the verdict form on which the parties cannot agree, each party shall clearly set
      forth its proposal and briefly state why the Court should use that question, charge, or
      verdict form section, with citations to supporting authority. The parties shall include with
      their proposed voir dire questions a brief description of the case and a list of names and
      places likely to be mentioned at trial, both to be read to prospective jurors during jury
      selection. At the time of filing, the parties shall submit two courtesy copies of the
      proposed voir dire questions, requests to charge, and verdict forms to the Court. In
      addition, the parties shall e-mail these materials, as Microsoft Word documents, to
      Torres_NYSDChambers@nysd.uscourts.gov.

   3. At the start of trial, the Government shall provide the Court with three hard copies of its
      exhibit list, and two sets of pre-marked documentary exhibits and Section 3500 material
      assembled sequentially in a loose leaf binder, or in separate manila folders labeled with
      the exhibit numbers and placed in a suitable container for ready reference.

   4. The final pretrial conference shall occur at 3:00 p.m. on May 28, 2020, in Courtroom
      15D of the United States Courthouse, 500 Pearl Street, New York, New York 10007.

   5. Trial shall commence at 9:00 a.m. on June 1, 2020. Trial will be conducted from 9:00
      a.m. to 2:15 p.m. with a break from 11:15 to 11:45 a.m. During the jury selection and
      jury deliberation phases, court will be in session from 9:00 a.m. to 5:00 p.m. with a break
      from 1:00 to 2:00 p.m.

       SO ORDERED.
Dated: February 20, 2020
       New York, New York




                            2
